65 Wash. 2d 372 (1964)
397 P.2d 416
THE STATE OF WASHINGTON, Respondent,
v.
E.B. SMITH, Appellant.[*]
No. 37401.
The Supreme Court of Washington, Department One.
December 10, 1964.
Peterson, Taylor & Day, for appellant.
Clarence J. Rabideau and Laurence S. Moore, for respondent.
PER CURIAM:
The only issue raised is that the state failed in its proof of venue.
[1] To prove venue, it is not essential that some witness testify directly that the offense was committed in a designated county. It is enough if it appears at the trial indirectly that the venue is properly laid. State v. Stafford (1954), 44 Wn. (2d) 353, 356, 357, 267 P. (2d) 699; State v. Hardamon (1947), 29 Wn. (2d) 182, 188, 186 P. (2d) 634; State v. Hurlbert (1929), 153 Wash. 60, 62, 279 P. 123 (and cases cited); State v. Kincaid (1912), 69 Wash. 273, 274, 275, 124 P. 684 (and cases cited).
We are satisfied that the state produced evidence from which the jury could reasonably conclude that the offenses for which the defendant was on trial were committed in Franklin County.
The judgment and sentence is affirmed.
NOTES
[*]  Reported in 397 P. (2d) 416.